United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1814
                                   ___________

Shirley Hall, individually and as    *
administratrix of the Estate of      *
Robert Hall, deceased Estate of      *
Robert Hall; Vada Smith, individually*
and as administratrix of the Estate  *
of Robert Hall, deceased Estate of   *
Robert Hall,                         * Appeal from the United States
                                     * District Court for the
            Appellants,              * Western District of Arkansas.
                                     *
     v.                              * [UNPUBLISHED]
                                     *
Union Pacific Railroad Company,      *
                                     *
            Appellee.                *
                                ___________

                             Submitted: January 18, 2008
                                Filed: January 25, 2008
                                 ___________

Before BYE, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

    Shirley Hall and Vada Smith appeal the district court's1 adverse grant of
summary judgment in their lawsuit brought on behalf of Robert Hall, the deceased son


      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
and brother of Hall and Smith, respectively, against Union Pacific Railroad Company.
Hall and Smith contend the district court erred in concluding a $250,000 settlement
they reached with Union Pacific seven days after Robert Hall died could not be
enforced because neither of the attorneys who negotiated the settlement were aware
of Robert Hall's death when the settlement was reached and the agency of the attorney
acting on behalf of Robert Hall had ceased at the time of Robert's death. Hall and
Smith further contend the district court erred in determining Robert Hall was an
undiscovered trespasser on railroad property when the injuries giving rise to this
lawsuit occurred.

       Having carefully reviewed the record and considered the arguments advanced
by Hall and Smith, we conclude the district court properly granted summary judgment
and there is no basis for reversal. Accordingly, we affirm for the reasons set forth in
the district court's well-reasoned opinion. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-